Dismissed and Opinion Filed February 27, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00039-CV

                              JOHN L. WRIGHT, Appellant
                                         V.
                          TEXAS MUTUAL INSURANCE, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13703

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright



       By letter dated January 23, 2014, the Court raised a question concerning its jurisdiction

over this appeal because it appeared that the notice of appeal in this case was not filed within the

time limits of the Texas Rules of Appellate Procedure. The Court requested appellant to provide

a letter brief to the Court explaining how the Court had jurisdiction over this appeal. Appellant

brought this suit complaining of injuries suffered in the course of his employment and the

disposition of his claims related to the injuries by his employer’s insurance carrier. The final

judgment in this case was signed on November 14, 2013. Appellant did not file a post-judgment

motion extending the appellate timetable. Thus, appellant’s notice of appeal was due thirty days

from the date the judgment was signed, on or before December 16, 2013. Appellant filed his
notice of appeal on January 10, 2014. Appellant contends that he relied on advice from the

district clerk’s office that he had sixty days in which to perfect an appeal. In the absence of a

post-judgment motion extending the appellate timetable, notice of appeal is due thirty days after

the judgment is signed. See TEX. R. APP. P. 26.1. Without a timely filed notice of appeal, this

Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b). Accordingly, the Court DISMISSES the

appeal. Based on the Court’s disposition of this case, the Court DENIES the motion for

extension of time to file the reporter’s record in this case as moot.




       140039F.P05                                     /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN L. WRIGHT, Appellant                           On Appeal from the 134th Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-00039-CV         V.                       Trial Court Cause No. DC-12-13703.
                                                    Opinion delivered by Chief Justice Wright.
TEXAS MUTUAL INSURANCE, Appellee                    Justices Lang-Miers and Brown
                                                    participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
DISMISSED for want of jurisdiction.
       It is ORDERED that appellee TEXAS MUTUAL INSURANCE recover its costs of this
appeal from appellant JOHN L. WRIGHT.


Judgment entered this 27th day of February, 2014.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –3–